Exhibit 10.1

CONFIDENTIAL
INCENTIVE BONUS PLAN
FOR OFFICERS AND KEY MANAGERS
Effective 10/1/2011 (Amended 5/22/2014)


Summary of the Program
The purpose of the Jacobs Engineering Group Inc. and its subsidiaries
(“Company”) Incentive Bonus Plan (the “Plan”) is to promote the success of the
Company by attracting and retaining highly qualified people who perform to the
best of their abilities to achieve Company objectives and profitability. This
program is designed to cover designated officers and key managers of Jacobs
Engineering Group Inc. and its subsidiaries. Key managers are defined as
management level personnel who do not normally receive overtime compensation and
who are approved for participation by the Chief Executive Officer or the Human
Resources and Compensation Committee (the “Committee”) of Jacobs’ Board of
Directors.
Each year a bonus pool is determined by a formula approved by the Committee.
From the pool up to 80 percent is allocated to participants in the Plan, with
the balance reserved for distribution to nonparticipating employees who have
made an outstanding contribution during the year. The allocation of each
participant’s portion of the pool may be up to 50 percent by formula with the
balance allocated solely at the discretion of the Chief Executive Officer
(except for section 16b Officers). The allocation of the nonparticipant’s
portion of the pool is totally at the discretion of the Chief Executive Officer.
All awards for executive officers shall be approved by the Committee, all awards
to Group Vice Presidents and Senior Vice Presidents who are not executive
officers shall be approved by the Committee or the CEO, and awards for Vice
Presidents and others shall be approved by Committee, the CEO, the EVP Finance &
Administration [or] and SVP, Global HR.
Starting with the fiscal 2014 bonus, awards shall be paid in full within 90 days
of the close of the fiscal year. All bonus amounts deferred from prior years
shall be paid at the same time as the bonus for FY2014. If an employee is a
participant in the plan for less than a full year, his or her bonus will be
prorated accordingly. A participant must be employed with the Company on the
date each bonus award is to be paid.
Bonus Pool Formula
The bonus pool is established as a percentage of pretax, pre-bonus earnings
above a preset trigger point or hurdle rate. The hurdle rate for each fiscal
year will be established by the Committee. Once the trigger point is reached,
the bonus pool accrues at a rate set by the Committee up to 20 percent of
pretax, pre-bonus income in excess of the trigger point. When a pretax,
pre-bonus earnings reaches up to 2.0 times the trigger point, the accrual rate
increases to a rate set by the Committee up to 33 percent of pretax, pre-bonus
income in excess of to 2.0 times the trigger point. The percentage rate used for
calculating the trigger point is established each year based on economic and
market conditions in effect at that time. The bonus pool formula is subject to
change at any time and is determined at the sole and absolute discretion of the
Committee




Allocation of Bonus Pool
The portion of the pool allocated to the Plan participants is distributed 50
percent based on their weighted salary (using factors approved by the Committee
each year) versus the total weighted salaries of all participants of the plan
and 50 percent at the discretion of the Chief Executive Officer. The weighted
salaries will be determined by multiplying the salary earned while a participant
in the plan times the




--------------------------------------------------------------------------------

Exhibit 10.1

weighting factors as determined bythe Chief Executive Officer and the Committee.
Notwithstanding the foregoing, to the extent that an executive of the Company is
a participant in the Company’s Executive Bonus Plan for any fiscal year, then:
(i) the Committee intends to exercise its negative discretion under the
Executive Bonus Plan to determine such executive’s bonus payment for such fiscal
year under the Executive Bonus Plan in accordance with the terms of this Plan,
subject to the limits on the maximum bonus payable to such executive under the
Executive Bonus Plan, and (ii) such executive shall be paid his or her bonus for
such fiscal year from the Executive Bonus Plan and not from this Plan.
Furthermore, in the case of participants in the Company’s Executive Bonus Plan,
payments under that plan shall reduce the Bonus Pool under this Plan and the
payments that would otherwise be payable under this Plan to the participant.
If a participant moves from one level to another during the year, the different
weighting factors is applied to the salary earned at each level and prorated.
Payments
An Award shall be paid at such time or times as determined by the Committee or,
for awards to those employees who are not executive officers, the executives
noted above, in their sole and absolute discretion. The Committee or, for awards
to those employees who are not executive officers, the executives noted above
may reduce any award up to the date of payment. All payments are subject to
federal, state, or local taxes unless deferred pursuant to the terms of a
Company sponsored plan a participant may be eligible for.
 
Modifications and Administration
This Plan is provided at the discretion of the Committee and the Committee
reserves the right to alter or modify it in the future. The Committee is
responsible for the administration of the Plan and has the exclusive right to
make any and all interpretations, rules, and regulations regarding the Plan.




